ORDER
PER CURIAM.
Defendant Frank Peine appeals from the judgment entered pursuant to his jury conviction for driving while intoxicated in violation of section 577.010, RSMo 1994, and subsequent sentence to five years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).